


117 HRES 328 IH: To remove Maxine Waters from the Committee on Financial Services for inciting violence against the United States.
U.S. House of Representatives
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 328
IN THE HOUSE OF REPRESENTATIVES

April 19, 2021
Mrs. Greene of Georgia submitted the following resolution; which was referred to the Committee on Ethics

RESOLUTION
To remove Maxine Waters from the Committee on Financial Services for inciting violence against the United States.


Whereas clause 1 of rule XXIII of the Rules of the House of Representatives provides, A Member, Delegate, Resident Commissioner, officer, or employee of the House shall behave at all times in a manner that shall reflect creditably on the House.; and Whereas Representative Maxine Waters should be removed from her committee assignments in light of conduct she has exhibited: Now, therefore, be it

That the following named Member be, and is hereby, removed from the following standing committees of the House of Representatives: Committee on Financial Services:
Ms. Waters of California.  